The jury, evidently failing to comprehend the charge made upon request at folio 360, asked for specific instructions on the question of corroboration. What the court said was irresponsive. The irresponsiveness was pointed out, and a proper request to charge was made by counsel for defendant. It was declined, and an exception was taken. (Folios 368, 369.) This presents reversible error. Judgment of conviction and order of the County Court of. Westchester county reversed, and a new trial ordered. Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred.